Title: To James Madison from William McIntosh, December 1816
From: McIntosh, William
To: Madison, James



Friend and Father
December 1816

This is what happened to us and I told you all.  I called on you to help us and you Sent your Armies amongst us with Generl. Jackson who drove our enemies away.  General Jackson having beaten our enemy you appointed us to meet and hold a treaty.  I was appointed and did collect my people, when General Jackson told us, that he was going to take away all The Land from The Hostiles.  It is the Land of your enemy that I take away only, but you my friends who fight with us Through The War shall be paid for your Services.
Father, Genrl: Pinckney told us all in Council That, such Amongst us as had been friendly to the UStates would be fully compensated for all our Lost property That our losses would be paid us, and This talk we shewed to General Jackson, who told us as General Pinckney has Said so you will all be paid for your losses and then Generl. Jackson Col Hawkins & Col Meigs Signed the Paper which was the condition of Pinckneys talk.  And we have ever Since been in hopes of receiving This Money but as yet we have received nothing and we have come to See you about it  Our Nation has been Made poor and much distressed by the Enemy for They Destroyed, our Houses, Corn, Horses, Cows Hoggs &ce.  We Saved our lives only.  This is the Manner we have been Served and it is the Truth.  After This The Hostiles joined The British at Pensacola, who took all my Negroes that I had to work for me and left me very poor.  If All of us had got crazy with the Hostiles and had Suffered as we have done, we must have been satisfyed, for it would have been our own doing, but when Doing The best for The Peace of The Country and our Father, to be left destitute of Every thing is very hard.  Now our Lands are gone to you it is to be hoped you will give us some satisfaction, to take back to my Head Men.  Let me return with This pleasure, and if you will advise me to any Thing that will Serve my Country I will be very glad.

William McIntosh
Yoholo Micohis X markDeputed by the NationGeorge Lovet
Saml. HawkinsInterpeters




